DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Paragraph [0037] describes that “[t]he land-side arrival time t1 is a time point calculated by adding the time required for the land-side trolley 24a to arrive at the position above the vehicle stop position P0 from the current position Q2 to the current time tx, and is calculated consecutively.”  While it is understood that the arrival time “t1” is a calculated value that is a summation of other times it takes for the land-side trolley (24a) to move between different places, as shown by the key provided in Fig. 5, it is unclear as to how or where the “current time tx” is located as this reference character is only shown in the key.  It is presumed .   Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (i.e., nonce word) that is coupled with functional language without reciting sufficient 

Such claim limitation(s) is/are (the nonce word being shown in bold text): 
The “land-side cargo handling device which performs container handling container handling between the relay mounting platform and a transportation vehicle stopped at a vehicle stop position under the other end of the girder part”, as recited in Claims 1-3 and 5-6;
The “sea-side cargo handling device which performs container handling between the relay mounting platform and a designated cargo handling position on a container ship moored under the one end of the girder part”, as recited in Claims 1-2 and 5;
The “position acquisition device which acquires current positions of the land-side cargo handling device, the sea-side cargo handling device, and the transportation vehicle”, as recited in Claims 1-2;
The “control device which is connected to the sea-side cargo handling device, the land-side cargo handling device, the relay mounting platform, and the position acquisition device”, as recited in Claims 1-2;
The “one cargo handling device”, as recited in Claims 1 and 5, wherein the “one
The “other cargo handling device”, as recited in Claims 1 and 5, wherein the “other” cargo handling device has the same function as either the land-side cargo handling device or the sea-side cargo handling device that is not the “one” cargo handing device;
The “one cargo handling machine”, as recited in Claims 4 and 7-9, wherein the “one” cargo handling machine has the same function as either the designated land-side cargo handling device or the sea-side cargo handling device (and because the term “machine” is believed to have the same scope as “device”);
The “other cargo handling machine”, as recited in Claims 4 and 7-9, wherein the “other” cargo handling machine has the same function as either the land-side cargo handling device or the sea-side cargo handling device that is not the “one” cargo handing machine (and because the term “machine” is believed to have the same scope as “device”). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 4 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, which depends on Claim 1, recites “wherein the equalizing position is a position at which a total distance of a distance of movement of the one cargo handling machine in the extending direction and a distance of movement of a container in the vertical direction by the one cargo handling machine is shorter than a total distance of a distance of movement of the other cargo handling machine in the extending direction and a distance of movement of the container in the vertical direction by the other cargo handling machine.”   the control device performs control that moves the relay mounting platform to a position which equalizes a cycle time of the container handling operation by the one cargo handling device including the predicted standby time and a cycle time of the container handling operation by the other cargo handling device with each other.”  As such, the “equalizing position” in Claim 4 is not consistent with how the “position which equalizes a cycle time” is defined in Claim 1, and therefore the term “equalizing position “in Claim 4 is indefinite. (Claim 1 indicates that the “position which equalizes” the cycle times of the “one” and the “other” cargo handling devices are equal, while Claim 4 defines the “equalizing position” in terms of distances, which are not equal.)  
Claims 7, 8, and 9, each recite the same limitation as described above for Claim 4.  As such, Claims 7, 8, and 9 are indefinite for lacking antecedent basis for “the equalizing position”. 
   The dependency of Claims 7, 8, and 9 each recite to “according to any one of claims”,  with only a single claim following this phrase (e.g., Claim 7 recites “The crane control system according to any one of claims 2”).  It is unclear whether Application is trying to recite a multiple claim dependency in each of Claims 7, 8 , and 9, or whether the dependency is to only a single claim 
Claims 7, 8, and 9 each recite the phrases “one cargo handling machine” and “other cargo handling machine”.  However, there is no antecedent basis for these phrases because the claims from which they depend (i.e., Claims 2, 3, and 6, respectively) use the phrases “the one cargo handling device” and “the other cargo handling device”. 

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over JPH 10330078 (“JP ‘078”; cited by Applicant) in view of JP 2005082349 (“JP ‘349”; cited by applicant) and JP 2004189460 (“JP ‘460”; cited by Applicant).  Note:  Citations to paragraph numbers or pages are from the machine generated English translation provided for each of these documents. 
With regard to Claim 1, JP ‘078 discloses a crane control system (Figs. 1-6, [0001]-[0027]) for controlling a crane (1, Fig. 1) that includes a leg structure (4, 
With regard to Claim 5, JPH discloses a crane control method including comprising the steps of: moving a relay mounting platform (26, 27) in at least one of a vertical direction and an extending direction of a girder part at a center portion of the girder part in the extending direction (Figs. 3-4) , the girder part (6, 8) being supported on a leg structure (4, 5) which stands on a quay (2), having one end projecting to a sea side from the structure (7), and having another end projecting to a land side from the structure (8), and; causing a land-side cargo handling device (12) to perform container handling between the relay mounting platform (26) and a transportation vehicle (25) stopped at a vehicle stop position 
JP ‘078 fails to teach a position acquisition device and a control device.  JP ‘349 discloses a container crane work management system and method (Figs. 1-10, [0001]-[0127]), for efficiently performing work of multiple container cranes (25-1 to 25n, Fig. 3), transport vehicles (40), and container receiving areas (24-1 to 24-n) in a port facility (11), the system and method for controlling the container cranes including a position acquisition device (31) for obtaining a current position of the container cranes and transport vehicles ([0051]-[0069]) and a control device (12) for controlling the movement of the container cranes and transport vehicles ([0070]-[0127]).  JP ‘460 discloses a system and method for operating a container crane (1, Figs. 1-7, Abstract, P1-P8) to move containers (C) from a container yard to a ship (20, Figs. 2-5), the system and method including a position acquisition device (15, 17, 18, Figs. 2-5) which acquires current positions of the cargo handling device/crane and cargo to be moved by the crane, a control unit (11, 110, Fig. 6), and calculation means (16), wherein the system and method are capable of calculating relative distances between the cranes and cargo and determining a target cargo position that increases the efficiency of the cargo handling operations (P5-P9).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s 
With regard to Claim 3, JPH ‘078 discloses that the land-side cargo handling device (12) is held at a position above the vehicle stop position (Fig. 1), therefore allowing a standby time to be predicted. 

Allowable Subject Matter
11.	Claims 2 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
s 4 and 7-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652